Citation Nr: 1036287	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-08 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 


FINDING OF FACT

PTSD, to include a mood disorder and depressive disorder, is 
attributable to service.


CONCLUSION OF LAW

PTSD, to include a mood disorder and depressive disorder, was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Further, VA 
regulation provides that, with chronic disease shown as such in 
service (or within an applicable presumptive period under section 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.303(f).  

The following provisions apply to claims for service connection 
of posttraumatic stress disorder diagnosed during service or 
based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic 
stress disorder during service and the claimed stressor is 
related to that service, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For purposes of 
this paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of §3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war experience, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a posttraumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from sources 
other than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

In this case, the Veteran was not in combat service, nor does he 
assert such.  Here, the Board must pay particular attention to 
the requirements of 38 C.F.R. § 3.304(f)(3), which, as addressed 
above, provide that VA must consider other substitute forms of 
evidence and information, beyond that contained in the Veteran's 
service records, as possible evidence in support of the 
occurrence of a claimed in-service stressor related to personal 
assault.  Claims involving personal assaults fall within the 
category of situations in which it is not unusual for there to be 
an absence of service records documenting the events the veteran 
has alleged.  See, e.g., Patton v. West, 12 Vet. App. at 281.

The Veteran contends that he endured several stressors during 
service.  He asserts that he found his best friend dead in a body 
bag while in Vietnam.  However, he later did not indicate that he 
knew the person.  He also maintains that he suffered an 
amputation injury to his toes while in service.  Finally, he 
contends that while his foot was in a cast, he was gang-raped in 
a shower and was threatened by these individuals so he did not 
report the incident.  However, thereafter, the Veteran indicates 
that he became viewed as a "troublemaker."  The Veteran is 
unable to provide names or dates of the specific events, but 
states that the alleged rape occurred after he had injured his 
foot which happened in July 1966.  The alleged stressors did not 
occur during combat.  

The RO determined that there was a lack of information required 
to corroborate the claimed stressors.  See January 10, 2010 
determination.  

The Board observes that the Veteran's service treatment records 
show no specific indication of treatment for the residuals of a 
personal assault.  There is no documentation of the body bag 
incident.  However, the Veteran did suffer a severe crush injury 
to his foot, involving the toes, for which service connection has 
been granted.  

A review of the personnel records shows that several months after 
the foot crush incident, the Veteran had a Special Court Martial 
for a failure to obey a lawful order, being absent without leave, 
threatening another servicemember, and for stealing a car.  Thus, 
there is evidence tending to substantiate that the Veteran had 
negative behavioral changes after the purported rape.  

Post-service, the Veteran has been variously diagnosed as having 
a mood disorder, major depressive disorder, and PTSD.  

VA outpatient records dated in 2005-2006 documented the diagnoses 
of mood disorder and depressive disorder.  The examiners made the 
diagnoses based on the body bag incident and the foot crush 
incident.  The Veteran also reported that he had been shot at in 
Vietnam which was a further basis for the diagnoses.  The 
"shooting incident" is not documented and was not mentioned 
during the Veteran's personal hearing in May 2009.

In April 2006, a VA staff physician indicated that the Veteran 
was receiving medical treatment for PTSD and was participating in 
PTSD group therapy.  In July 2008, a private licensed social 
worker indicated that he Veteran had PTSD which was related to an 
inservice gang rape in a shower.  In August 2008, a VA licensed 
social worker indicated that the Veteran had suffered sexual 
trauma during service and was being treated for PTSD.  

In sum, there is no inservice specific evidence which 
corroborates the Veteran's allegations regarding the claimed rape 
or body bag incident.  As noted, inservice evidence is not 
required and there may be considered other corroborating 
evidence.  In this case, there is other evidence which weighs in 
favor of and against the Veteran's claim.  This evidence consists 
of the personnel records which show negative behavioral changes 
after the claimed incident occurred.  In addition, VA and private 
examiners have attributed psychiatric diagnoses to the purported 
stressors and apparently found those stressors sufficient to 
result in the diagnoses.  All of the medical examiners are 
competent to make those complex assessments.  See generally 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In addition, with regard to the crush injury to the foot, that 
incident is specifically corroborated in the record and served, 
at least in part, as the basis for some of the earlier 
psychiatric diagnoses.  The Board acknowledges the recent ruling 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified 
how the Board should analyze claims for PTSD and other acquired 
psychiatric disorders.  As emphasized in Clemons, though a 
Veteran may only seek service connection for one specific 
psychiatric disorder, the Veteran's claim "cannot be limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  
Essentially, the Court found that a Veteran does not file a claim 
to receive benefits only for an acquired psychiatric disorder, 
such as PTSD, but in fact makes a general claim for whatever 
mental condition may be afflicting the Veteran.  Therefore, the 
Board must analyze the Veteran's current claim under this 
expanded framework, based on the Clemons ruling and appropriate 
review of the evidence of record.  As such, the Board recognizes 
that the diagnoses of mood disorder and major depressive disorder 
were attributed in part to an inservice event and should be 
considered for service connection, even though the Veteran did 
not specifically claim service connection for those disorders.  
Further, the Board recognizes that the Veteran's currently 
diagnosed PTSD, appears to include these prior diagnoses.  

The evidence against the claim consists of some inconsistencies 
in the Veteran's statements regarding the body bag incident and 
being shot at; otherwise, there is only an absence of evidence, 
rather than negative evidence.  See generally Dulin v. Mansfield, 
250 Fed.App. 338 (Fed. Cir. 2007).

In affording the Veteran the benefit-of-the-doubt, as required by 
VA law and regulations, there is evidence that tends to 
corroborate the existence of the claimed inservice stressors.  
Specifically, while the inservice rape described by the Veteran 
is not specifically corroborated, there is generally supporting 
evidence that the Veteran's behavior changed and there are 
competent diagnoses which accepted that the rape occurred.  
Likewise, although the body bag incident could not be verified, 
there are competent diagnoses which accepted that the incident 
took place.  Finally, as noted, the severe crush injury to the 
foot has been corroborated and while it is not the basis for the 
later diagnoses of PTSD, it was a basis for the earlier 
psychiatric diagnoses.  The Board is also persuaded by the 
examiners' conclusions that the Veteran was credible in his 
report of the rape and other stressors.  Therefore, there is 
credible and persuasive evidence which places the evidence for 
and against the claim in equipoise.



Accordingly, the Board finds that the evidence in this case is so 
evenly balanced so as to allow application of the benefit-of-the-
doubt rule and service connection for PTSD, to include a mood 
disorder and depressive disorder, is warranted.


ORDER

Service connection for PTSD, to include a mood disorder and 
depressive disorder, is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


